Citation Nr: 1744802	
Decision Date: 10/10/17    Archive Date: 10/17/17

DOCKET NO.  15-05 688	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to an effective date earlier than December 27, 2005 for the grant of service connection for Parkinson's disease.


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


WITNESSES AT HEARING ON APPEAL

The Veteran and J.M.


ATTORNEY FOR THE BOARD

Tracie N. Wesner, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Army from February 1946 to August 1947, December 1948 to March 1950 and January 1951 to June 1970.  He served in Germany, the Republic of Korea and the Republic of Vietnam during World War II, the Korean Conflict and the Vietnam War respectively.  He also has additional periods of service in the U.S. Army Reserves.  His medals include the Bronze Star.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2011 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota.  Jurisdiction of this matter was transferred to the RO in Houston, Texas.  The Veteran and his friend, J.M., presented sworn testimony at a hearing before the undersigned in June 2017.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDING OF FACT

The Veteran, a Nehmer class member, was diagnosed with Parkinson's disease prior to February 20, 2004, the date he first submitted a claim seeking service connection for this disability. 


CONCLUSION OF LAW

The criteria for an effective date of February 20, 2004 for the grant of service connection for Parkinson's disease have been met.  38 U.S.C.A. §§ 1154(a), 5107(b), 5110 (West 2014); 38 C.F.R. §§ 3.102, 3.114, 3.155, 3.400, 3.816 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran seeks an effective date earlier than December 27, 2005 for the grant of service connection for Parkinson's disease.  The Board finds that an effective date of February 20, 2004 for the grant of service connection for this disability is warranted.  

Generally, the effective date of an evaluation and award of compensation based on an original claim or a claim based on presumptive service connection will be the date of receipt of the claim or the date entitlement arose, whichever is the later.  38 C.F.R. §§ 3.400(b)(2)(i), (ii).

However, VA has promulgated special rules for the effective dates for the grant of presumptive service connection based on exposure to herbicides, pursuant to orders of a United States District Court in the class action of Nehmer v. United States Department of Veterans Affairs.  See 38 C.F.R. § 3.816; see also Nehmer v. United States Veterans Administration, 712 F. Supp. 1404 (N.D. Cal. 1989) (Nehmer I); Nehmer v. United States Veterans Administration, 32 F. Supp. 2d 1175 (N.D. Cal. 1999) (Nehmer II); Nehmer v. Veterans Administration of the Government of the United States, 284 F.3d 1158 (9th Cir. 2002) (Nehmer III).

A Nehmer class member is defined as a Vietnam veteran who has been diagnosed with a disorder presumptively-associated with herbicide exposure, to include Parkinson's disease.  Certain effective dates apply if a Nehmer class member was denied compensation for such a disorder between September 25, 1985, and May 3, 1989; or if there was a claim for benefits pending before VA between May 3, 1989, and the effective date of the applicable liberalizing law.  See 38 C.F.R. § 3.816(c)(1)-(3).  However, if the requirements of 38 C.F.R. § 3.816(c)(1)-(2) are not met, the effective date shall be assigned according to 38 C.F.R. §§ 3.114 and 3.400. See 38 C.F.R. § 3.816(c)(4).

Under the above provisions for liberalizing laws, awards based on presumptive service connection established under the Agent Orange Act of 1991 can be made effective no earlier than the date VA issued the regulation authorizing the presumption.  Id.  Parkinson's disease was included as a presumptive herbicide exposure related disease under 38 C.F.R. § 3.309(e), which was made effective by VA as of August 31, 2010.

However, District Court orders have created an exception to the generally applicable rules in 38 U.S.C.A. § 5110(g) and 38 C.F.R. § 3.114.  See Nehmer I, supra at 1409.  The Nehmer stipulations were later incorporated into a final regulation, 38 C.F.R. § 3.816, that became effective on September 24, 2003.  That regulation defines a "Nehmer class member" to include a Veteran who has or died from a covered herbicide disease.  38 C.F.R. § 3.816(b)(1)(i), (b)(2)(i). The regulation provides for situations where the effective date can be earlier than the date of the liberalizing law, assuming a "Nehmer class member" has been granted compensation from a covered herbicide disease.  Either (1) VA denied compensation for the same covered herbicide disease in a decision issued between September 25, 1985 and May 3, 1989; or (2) the class member's claim for disability compensation for the covered herbicide disease was either pending before VA on May 3, 1989, or was received by VA between May 3, 1989 and the effective date of the statute or regulations establishing a presumption of service connection for the covered disease.  In these situations, the effective date of the award will be the later of the date such claim was received by VA or the date the disability arose.  38 C.F.R. § 3.816(c)(1), (c)(2).

The Veteran first sought service connection for Parkinson's disease in a claim received by VA on February 20, 2004.  The RO denied service connection in an April 2004 rating decision.  However, in January 2010, VA informed the Veteran that his claim was entitled to review under Nehmer and, in a July 2011 rating decision, the RO granted service connection for Parkinson's disease on a presumptive basis.  

As the record reflects that the Veteran served in Vietnam and was granted presumptive service connection for Parkinson's disease based on presumed exposure to herbicides during such service, the Board finds that the provisions of 38 C.F.R. § 3.816 apply.

Furthermore, because the Veteran's claim was received on February 20, 2004, which is between May 3, 1989 and August 31, 2010, the Board finds that the effective date shall be assigned according to 38 C.F.R. § 3.816(c)(2), which provides that the proper effective date is the date the Veteran's original claim was received, or the date the disability arose, whichever is later.  

The effective date assigned by the RO is December 27, 2005, the date VA received medical evidence verifying a diagnosis of Parkinson's disease with treatment.  However, at the September 2017 hearing before the Board, the Veteran testified that he was diagnosed with Parkinson's disease by his treating physician in the 1998, well before he submitted his claim in February 2004.  See June 2017 Hr'g Tr. at 3.  The Veteran is competent to report a medical diagnosis provided by a doctor, and the Board finds his testimony credible.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  Because the record shows that the Veteran's claim was received by VA on February 20, 2004 and his Parkinson's disease manifested prior to the date of claim, the Board finds that February 20, 2004 is the appropriate effective date for service connection for Parkinson's disease.  

The Veteran testified that the grant of a February 20, 2004 effective date for Parkinson's would satisfy his appeal.  See June 2017 Hr'g Tr. at 10.  Thus, the Board need not address whether an effective date prior to February 20, 2004 is warranted.  See AB v. Brown, 6 Vet. App. 35, 38 (1993).  


ORDER

An effective date of February 20, 2004 for entitlement to service connection for Parkinson's disease is granted.



____________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


